Case 2:20-cv-00181-DBB-JCB Document 39 Filed 10/21/20 PageID.253 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF UTAH


ENGINEERED ROOF DE-ICING, INC.,
a Utah limited liability company,
                                                                      ORDER
          Plaintiff,
v.                                                      Case No. 2:20-cv-00181-DBB-JCB

VALIN CORPORATION, a California                          District Judge David Barlow
corporation,                                           Magistrate Judge Jared C. Bennett

          Defendant.


       Before the court is Plaintiff’s Motion for Leave to File and Serve Documents and

Extension of Associated Deadlines. 1 On July 9, 2020, Plaintiff’s counsel was permitted leave to

withdraw as counsel in this case. 2 The court temporarily stayed this case for a period of 21 days

upon counsel’s withdrawal to provide Plaintiff time to obtain new counsel. 3 The stay

automatically lifted on July 30, 2020. 4 Plaintiff’s answer to Defendant’s counterclaims was due

on August 11, 2020, 12 days from the date the stay lifted. On August 12, 2020, Defendant filed a

motion for default based on Plaintiff’s failure to timely answer, plead, or otherwise respond to its

counterclaims. 5 On October 14, 2020, Judge Barlow held oral argument on Defendant’s motion

for default and denied the motion for the reasons stated on the record. 6




1
  ECF No. 32. After addressing the Order to Show Cause, Judge Barlow referred the remaining
issues of the instant motion to Judge Bennett. ECF No. 37.
2
  ECF No. 23.
3
  Id.
4
  Id.
5
  ECF No. 26.
6
  ECF Nos. 36, 38.
Case 2:20-cv-00181-DBB-JCB Document 39 Filed 10/21/20 PageID.254 Page 2 of 2




         Based on the denial of Defendant’s motion for default, and for the reasons stated in the

instant motion, the court GRANTS Plaintiff’s motion 7 as follows.

         1.       Plaintiff shall file its answer to Defendant’s counterclaims within 5 days from the

date of this order.

         2.       Plaintiff shall also comply with Local Patent Rule 2.1 within 5 days from the date

of this order.

         3.       Plaintiff shall comply with paragraph 2 of the Order to Propose Schedule 8 within

14 days from the date of this order.

         IT IS SO ORDERED.

         DATED this 21st day of October 2020.

                                                BY THE COURT:


                                                _____________________________
                                                Jared C. Bennett
                                                United States Magistrate Judge




7
    ECF No. 32.
8
    ECF No. 5.
